Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Claim 1 has been amended to incorporate subject matter that was previously indicated as being allowable, see Non-Final Rejection Dated 3/15/2021, specifically Page 14, Allowable Subject Matter section with respect to independent claim 11. However, all of the limitations of previous claim 11 used in considering said subject matter allowable are not present in current claim 1.

-	Therefore, a new combination of limitations is present in claim 1 that requires an update search/consideration of the prior art. Claim 1 is rejected under a new combination of references, see rejection below for details.

Claim 11 has amended to remove limitations that were paramount in previously indicating the claims as allowable. Upon reviewing the amended claims, they are now considered to be rejected over the prior art as detailed below.

The remainder of the claims, with the exception of claim 13, have been rejected below.


Terminal Disclaimer
The terminal disclaimer filed on 6/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,747,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation “the management element”.  There is insufficient antecedent basis for this limitation in the claim. The “management element” was introduced in Claim 2, however, Claim 5 is dependent upon Claim 1. Claim 6 further claims “the management element” and depends upon Claim 5, therefore inheriting the antecedent basis issue.

Similarly, Claims 8 and 10 recite the limitation “the management element”, and likewise there is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Cohen et al. U.S. Patent No. 8,949,517, in view of Nakagawa et al. U.S. PGPUB No. 2014/0195573.

Note: The figure from the NPL document has been herein annotated and reproduced below and will be referred to as Figure 1. Additionally, the Product Description found on Page 3 of the NPL document is hereby provided below for ease of reference.


    PNG
    media_image1.png
    557
    762
    media_image1.png
    Greyscale




“Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers.”

Per Claim 1, Syba discloses a system comprising:
a first device connector (Figure 1; SATA III 2.5” connector or mSATA SSD connector) and a second storage device connector, different from the first device connector (Figure 1; M.2 SSD),
the first storage device connector being configured to communicate with a first storage device via a first protocol and the second storage device connector being configured to communicate with a second storage device via a second protocol (SATA III and mSATA support the Serial ATA protocol, whereas M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols.);
and a compute resource configured to perform operations with at least one of a first non-volatile memory unit or a second non-volatile memory unit (Figure 1 shows an interface circuitry section comprising integrated circuits which are considered a “compute resource” that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.)
wherein the compute resource is configured to perform two different operations at different time periods (Syba supports two concurrently connected SSD modules via the M.2 and mSATA SSD connectors. A read/write to SSD modules connected to respective SSD connectors qualifies as two different operations occurring at different (time) periods.).

-	Note: the claimed first/second “operation” are not required to be read as the previously claimed “at least one of data encryption, data protection, data compression, or data deduplication” as the “operations” are not claimed in a manner that connects 

Syba does not disclose the compute resource performing at least one of: “data encryption, data protection, data compression, or data deduplication”, as claimed (Note: due to the “at least one of language, only a single of the functions need be performed).

However, Cohen discloses a similar SSD controller 100 for performing a compression function with respect to data stored on a plurality of non-volatile memory units (Col. 27 lines 20-58). The SSD controller 100 of Cohen further includes a plurality of different management components (Col. 32 lines 4-27, Figure 1A; numerals 173-182).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression teaching of Cohen with the interface section of Syba as it provides additional functionality for compressing data from the host device so that it could be stored on the non-volatile memory devices.

Neither Syba nor Cohen specifically teach the compute resource is configured to present a selected subset of the first device and the second storage device as a single virtualized device.

However, Nakagawa discloses a storage apparatus 2000 comprising a plurality of hard disk drivers (HDDs) 2700, a subset of which may be divided into a smaller group to provide a logical group to a host computer or an administrator as a individually-manageable single virtual storage apparatus (Paragraphs 10, 12, and 39-45, Figures 1 and 3).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the HDD storage device virtualization teaching of Nakagawa with the SSD/HDD storage teachings of Syba and Cohen because doing so allows the isolation of traffic, providing shared storage, and increasing resiliency of the 

Per Claim 2, Syba discloses wherein the compute resource is configured to translate between the first protocol and the second protocol (Page 3; “Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers.” SATA III supports the Serial ATA protocol, whereas M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols. Therefore, the interface section of Syba will inherently perform a protocol conversion when communicating between the SATA III connector and an M.2 storage device.).

Syba does not specifically disclose the interface section including a management element configured to aggregate management information and provide the management information.

However, Cohen discloses an SSD controller 100 including a plurality of different management components that may be used for aggregating and providing management information (Col. 32 lines 4-27, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement a plurality of “management controllers”, as taught by Cohen, within the interface section of Syba because the interface section performs “management” type functions on the data that it receives.

Per Claim 4, Syba discloses the system of claim 1, wherein: the first device is at least one of a second compute resource or a storage device (Page 3; 2.5” SATA connector may interface with a desktop or laptop, either of which may be considered a second compute resource.) the first device connector and the second storage device connector include one or more M.2 solid state drive connectors and one or more small form factor (SFF) solid state drive connectors (2.5” drive is considered in the industry to be SFF compared to 3.5” drive; M.2 SSD connector); the first and second non-volatile memory units include one or more M.2 solid state drive cards and one or more SFF solid state drive cards; each of the one or more M.2 solid state drive cards are configured to be seated in a corresponding M.2 solid state drive connector from among the one or more M.2 solid state drive connectors; and each of the one or more SFF solid state drive cards are configured to be seated in a corresponding SFF solid state drive connector from among the one or more SFF solid state drive connectors (Each of the M.2 and mSATA connectors will accept a corresponding SSD module. Both M.2 and mSATA are SFF.).

Per Claim 7, Syba discloses the system of claim 1, wherein: the first device connector and the second storage device connector include a plurality of mixed-format solid state drive connectors; and the first non-volatile memory unit and the second non-volatile memory unit include a plurality of mixed-format mixed-protocol non-volatile memory units (Figure 1; SATA III and M.2 are “mixed-format”, as well as M.2 SSD and mSATA SSD connectors).Per Claim 8, Syba discloses the system of claim 7, wherein the management element, the plurality of mixed-format solid state drive connectors, and the plurality of mixed-format mixed-protocol non-volatile memory units are configured to substantially fit within a hard disk drive form factor (Page 3 lists the product dimensions. A 2.5” enclosure).Per Claim 9, Syba discloses the system of claim 1, wherein: the second protocol includes two or more selected from a peripheral component interconnect express (PCIe) protocol, a serial ATA (SATA) protocol, a serial attached SCSI (SAS) protocol, or an Ethernet protocol (M.2 SSD connectors can support PCI Express, SATA, and/or USB 3.0 protocols. mSATA SSD connectors support SATA protocols.); and the first non-volatile memory unit and the second non-volatile memory unit include two or more selected from a PCIe solid state drive unit, a SATA solid state drive unit, or a SAS solid state drive unit (M.2 (PCIe), mSATA (SATA)).
Per Claim 10, Cohen further teaches wherein the data encryption, the data protection, the data compression, and the data deduplication are performed by the compute resource (Col. 27 lines 20-58, Col. 30 lines 17-24, Figure 1A; The compression of data received by the SSD controller 100 from interface 110 is performed by data processing device 121.) independent from the management element (Col. 32 lines 4-27, Figure 1A; Management components 173-182 are localized to the CPU 171, which is independent from data processing device 121.).

Per Claim 24, Syba discloses the system of claim 1, wherein the first protocol includes a PCIe protocol (mSATA implements PCIe signals).

Per Claim 25, Syba discloses both M.2 and mSATA connectors (Figure 1). It is known in the art that M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols. Therefore, while Syba does not specifically disclose the interface section circuitry as disclosing a PCIe switch, as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the SSD switch controller (103) of Cohen within the SSD adapter of Syba, for the purpose of providing a switching mechanism when an M.2 SSD storage device is present in the corresponding M.2 SSD connector.

Per Claim 26, Syba discloses the system of claim 25, wherein at least one of the first device connector or the second storage device connector includes an M.2 solid state drive connector (Figure 1; M.2 SSD connector).

Per Claim 27, Syba discloses the system of claim 26, wherein the PCIe switch, the compute resource, and the M.2 solid state drive connector are within a same enclosure See entire Syba reference, The M.2 B-Key / mSATA SSD Dual Connector to SATA III 2.5” enclosure).

*	*	*	*	*	*	*

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba; Page 4 of Syba denotes the date of first availability as 2/1/2015) in view of Cohen et al. U.S. Patent No. 8,949,517, in view of Nakagawa et al. U.S. PGPUB No. 2014/0195573, in further view of Goodwin, U.S. PGPUB No. 2010/0049914.

Per Claim 3, Syba does not specifically disclose the claimed emulation limitations.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.). Further, Goodwin teaches wherein the compute resource is configured to emulate, for a host enclosure using the first protocol, one or more behaviors of the at least one of the first non-volatile memory unit or the second non-volatile memory unit (Paragraph 18).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Goodwin’s emulation teachings within the teachings of Syba/Cohen/Nakagawa because emulation of storage devices is commonly used in virtualized storage system like RAID in order to provide improved performance and reliability.

111) configured to receive the information, using the first protocol, from the first device connector, and to communicate with the first non-volatile memory unit and the second non-volatile memory unit using the first protocol (Paragraph 48).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the protocol bridge 111 of Goodwin within the SSD adapter of Syba because Syba does not elaborate on how it performs the translation between the different interfaces/protocols, and a protocol bridge is a well-known component for performing said translation.

Per Claim 6, Syba and Cohen disclose the system of claim 5, wherein: the first device connector includes at least one of a hard disk drive connector type, a connector type used to connect one or more computer peripherals, or a connector type used to connect a device to a computer network (Figure 1; SATA III 2.5”); the management element includes at least one of a peripheral component interconnect express (PCIe) switch, a PCIe hub, an Ethernet switch, an Infiniband switch, a Fibre Channel switch, or other communication fabric component (Cohen, Col. 30 lines 54-65 and Col. 32 lines 4-27 – Device interface logic 191 is controlled by Device management 181.); and the first protocol includes at least one of a PCIe protocol, an Ethernet protocol, an Infiniband protocol, a Fibre Channel (FC) protocol, or other communication fabric protocol (Syba - SATA).

*	*	*	*	*	*	*

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Kim et al. U.S. Patent No. 9,128,662.

Per Claim 11, Syba discloses:
one or more solid state driver (SSD) devices configured to be seated within one or more corresponding hard disk drive form factor bays of an enclosure (Figure 1; M.2/mSATA SSD dual adaptor comprises a SATA III 2.5” connector for seating within a corresponding bay of an enclosure.), at least one of the SSD devices including:
a connector capable of supporting a storage communication protocol (SATA III 2.5” connector supports SATA protocol);
a compute resource (Figure 1 shows an interface circuitry section comprising integrated circuits which are considered a “compute resource”.);
and one or more solid state drive connectors configured to receive a corresponding one re more non-volatile memory units (Figure 1; M.2 SSD and mSATA connectors are configured to receive corresponding SSD devices.),
wherein the compute resource is configured to: receive information, using a protocol that is specific to the enclosure, from the connector; and communicate with the one or more non-volatile memory units using corresponding device-specific protocols (Page 3; “Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers.”);
wherein device-specific protocols include at least one of a PCIe protocol (mSATA implements PCIe signals), an Ethernet protocol, an Infiniband protocol, a Fibre Channel (FC) protocol, or other communication fabric protocol (M.2 supersedes mSATA and implements SATA Express protocol.).

Syba does not specifically disclose that the SSD multi-card adapter is utilized within a computer server system. 

However, Kim discloses a computer server system (Col. 15 lines 26-61), comprising: one or more solid state drive (SSD) multi-card adapters (Figures 15, 21, 22; numerals 500, 800, 900) configured to be seated within one or more corresponding hard disk drive form factor bays of an enclosure (Col. 20 lines 44-50).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the M.2 B-Key / mSATA SSD Dual Connector to SATA III 2.5” enclosure of Syba within a computer server system as taught by Kim because 2.5” HDD bays are well known and used in laptop, computer workstations, and server systems.

*	*	*	*	*	*	*

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Kim et al. U.S. Patent No. 9,128,662, in further view of Cohen et al. U.S. Patent No. 8,949,517.

Per Claim 12, Syba does not specifically disclose the limitations claimed.

However, Cohen discloses at least one of a peripheral component interconnect express (PCIe) switch, a PCIe hub, an Ethernet switch, an Infiniband switch, a Fibre Channel switch, or other communication fabric component (Cohen, Col. 30 lines 54-65 and Col. 32 lines 4-27 – Device interface logic 191 is controlled by Device management 181.), wherein the compute resource is configured to perform at least one of data encryption, data protection, data compression, or data deduplication on data stored on the one or more non-volatile memory units (Col. 27 lines 20-58).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression teaching of Cohen with the interface section of Syba as it provides additional functionality for compressing data from the host device so that it could be stored on the non-volatile memory devices.



Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba), in view of Goodwin, U.S. PGPUB No. 2010/0049914.

Per Claim 14, Syba discloses a computer-implemented method for managing data, the method comprising: receiving, by an interface section (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), information from a host enclosure using a protocol (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop.); and communicating, by the interface section, with one or more non-volatile memory units (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), the method further comprising: receiving information from the host enclosure, using the protocol; and communicating with the one or more non-volatile memory units using corresponding device-specific protocols (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers. – Therefore, the adapter receives information from a host enclosure via the SATA III connector and protocol, and uses the appropriate SSD specific protocols to communicate with the SSD modules.); a first storage device connector with a non-volatile memory unit, wherein the first storage device connector includes at least one of an M.2 solid state drive connector or a small form factor (SFF) solid state drive connector (Figure 1; M.2 SSD connector)
Syba discloses that the communication between a host device and the M.2 or mSATA SSD module connected through the adapter happens transparently to the operating system operating on the host device. Therefore, there is inherently a protocol conversion being performed locally on the adapter in order to convert the signals/commands from SATA protocol used by the host device and a resident protocol of the M.2 or mSATA SSD devices. However, Syba does not specifically disclose this being performed by a compute resource.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to translate between a host interface and a device specific interface within an SSD adapter, as taught by Goodwin, because it allows for SSD device not sharing the same protocol as the host device/interface to be used within the adapter.

Per Claim 17, Goodwin further teaches translating, by the compute resource, between the protocol and the corresponding device-specific protocols (Paragraph 47).Per Claim 18, Goodwin further teaches emulating, by the compute resource, for the host enclosure using the protocol, one or more behaviors of the one or more of non-volatile memory units (Paragraph 18).
*	*	*	*	*	*

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Goodwin, U.S. PGPUB No. 2010/0049914 in further view of Nakagawa et al. U.S. PGPUB No. 2014/0195573.

Per Claim 15, Syba discloses a computer-implemented method for managing data, the method comprising: receiving, by an interface section (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), information from a host enclosure using a protocol (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop.); and communicating, by the interface section, with a plurality of non-volatile memory units (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), the method further comprising: receiving information from the host enclosure, using the protocol; and communicating with the one or more non-volatile memory units using corresponding device-specific protocols (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers. – Therefore, the adapter receives information from a host enclosure via the SATA III connector and protocol, and uses the appropriate SSD specific protocols to communicate with the SSD modules.); a first storage device connector with a non-volatile memory unit, wherein the first storage device connector includes at least one of an M.2 solid state drive connector or a small form factor (SFF) solid state drive connector (Figure 1; M.2 SSD connector)
Syba discloses that the communication between a host device and the M.2 or mSATA SSD module connected through the adapter happens transparently to the operating system operating on the host device. Therefore, there is inherently a protocol conversion being performed locally on the adapter in order to convert the signals/commands from SATA protocol used by the host device and a resident protocol of the M.2 or mSATA SSD devices. However, Syba does not specifically disclose this being performed by a compute resource.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to translate between a host interface and a device specific interface within an SSD adapter, as taught by Goodwin, because it allows for SSD device not sharing the same protocol as the host device/interface to be used within the adapter.

Neither Syba nor Goodwin specifically teach the compute resource is configured to present a selected subset of the first device and the second storage device as a single virtualized device.

However, Nakagawa discloses a storage apparatus 2000 comprising a plurality of hard disk drivers (HDDs) 2700, a subset of which may be divided into a smaller group to provide a logical group to a host computer or an administrator as a individually-single virtual storage apparatus (Paragraphs 10, 12, and 39-45, Figures 1 and 3).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the HDD storage device virtualization teaching of Nakagawa with the SSD/HDD storage teachings of Syba and Goodwin because doing so allows the isolation of traffic, providing shared storage, and increasing resiliency of the overall storage system through the use of redundant data copies across multiple storage devices.

*	*	*	*	*	*

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Goodwin, U.S. PGPUB No. 2010/0049914 in view of Nakagawa et al. U.S. PGPUB No. 2014/0195573, in further view of Cohen et al. U.S. Patent No. 8,949,517.

Per Claim 16, Syba does not disclose performing at least one of data encryption, data protection, data compression, or data deduplication on data stored on the one or more non-volatile memory units.

However, Cohen discloses a similar SSD controller 100 for performing a compression function with respect to data stored on a plurality of non-volatile memory units (Col. 27 lines 20-58). The SSD controller 100 of Cohen further includes a plurality of different management components (Col. 32 lines 4-27, Figure 1A; numerals 173-182).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression teaching of Cohen with the interface section of Syba as it provides additional functionality for compressing data from the host device so that it could be stored on the non-volatile memory devices.

*	*	*	*	*	*

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Goodwin, U.S. PGPUB No. 2010/0049914 in further view of Roy, U.S. Patent No. 9,310,784.

Per Claim 19, Syba does not disclose the thermal sensor limitations.

However, Roy discloses a data center 100 utilizing server racks 110a-c, wherein a management system 170 receives temperature readings from thermal sensors located in one or more devices that are part of the data center to adjust the operation of colling systems, battery backup systems, lighting systems or other types of the system that are part of the data center based on the readings (Col. 1 lines 23-32; Col. 3 line 62 – Col. 4 line 10). Roy further teaches that the data center may comprise SSD’s (Col. 5 lines 45-59).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to include the thermal sensors of Roy within the SSD adapter of Syba/Goodwin for the purpose of performing oversight and management of the thermal aspects of the system because overheating of server system components can cause system/component malfunction and/or damage, which may ultimately lead to system downtime and/or loss of data.

Per Claim 20, Roy further discloses communicating the thermal data from the one or more thermal sensors to the host enclosure (Rack management unit 150 to management system 170).

*	*	*	*	*	*	*

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Cohen et al. U.S. Patent No. 8,949,517.

Per Claim 21, please refer to the above rejection of claims 1 and 11, as the limitations are substantially similar and have already been discussed with respect to Syba and Cohen.

Per Claim 22, Syba further teaches wherein the first storage device connector includes at least one of an M.2 solid state drive connector or a small form factor (SFF) solid state drive connector (SATA III 2.5” is considered a SFF connector according to industry standards.).

*	*	*	*	*	*	*

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Kim et al. U.S. Patent No. 9,128,662, in view of Goodwin, U.S. PGPUB No. 2010/0049914, in further view of Nakagawa et al. U.S. PGPUB No. 2014/0195573.

Per Claim 23, please refer to the above rejection of Claim 3 for Goodwin’s teachings of the emulation limitations. Please refer to the above rejection of Claim 1 for Nakagawa’s teachings of the virtualized device limitations.






Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not specifically teach a separate management connector for the SSD adaptors to communicate OOB information, when considered in combination with the other existing limitations of the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/Brian T Misiura/
Primary Examiner, Art Unit 2185